Citation Nr: 9931681	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-02 102 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for gastritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
November 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  In September 1999, the veteran was 
afforded a videoconference hearing before the undersigned 
Board member.

REMAND

The veteran contends that the manifestations of her service-
connected gastritis are more severe than is represented by 
the currently assigned 10 percent disability rating.  She 
testified that she experienced gagging and intermittent, but 
occasionally heavy, vomiting that damaged her esophagus and 
forced her to eat very small meals four or five times a day 
and indicated that her weight dropped from 128 pounds to 112 
pounds.  In support of her claim, the veteran submitted an 
August 1999 VA panendoscopy (EGD) with biopsy report that 
found severe esophageal inflammation, suspected as a result 
of reflux, with ulcerations present.  Although it is unclear, 
by this evidence the veteran may seek to raise a claim for 
service connection for reflux, as due to her service-
connected gastritis.  See Allen v. Brown, 7 Vet.App. 439 
(1995) (When aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.).  In any event, the Board observes that VA last 
examined the veteran in June 1996 when the pertinent 
diagnosis was history of gastritis, quiescent at present.  As 
such, in light of her contentions of worsening disability and 
in the interest of due process, the Board believes 
reexamination is warranted prior to consideration of her 
claim on appeal.

Accordingly the veteran's claim for an increased rating for 
gastritis is REMANDED to the RO for the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records, since August 1999, 
pertinent to her claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record. 

2. Then, the RO should schedule the 
veteran for a VA gastroenterological 
examination to determine the current 
severity of the veteran's service-
connected gastritis.  All indicated 
tests and studies should be done and 
all manifestations of current 
disability should be described in 
detail, including any 
gastroenterological residuals found to 
result from the service-connected 
gastritis.  The physician should 
proffer an opinion, with supporting 
analysis, as to the likelihood that 
the veteran's esophageal inflammation 
suspected as a result of reflux was 
caused by or aggravated by her 
service-connected gastritis.  The 
degree of esophageal disorder that 
would not be present but for the 
service-connected gastritis should be 
identified.  See Allen, supra.  
Reasons and basis for all conclusions 
should be provided.  It should be 
noted whether the clinical evidence is 
consistent with the severity of the 
pain and other symptoms reported by 
the veteran.  The claims folder, 
including a copy of this remand, 
should be made available to the 
examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should also be 
provided.  The RO should advise the 
veteran that if she fails to report 
for the scheduled examination without 
good cause, the claim will be rated on 
the evidence of record.   38 C.F.R. § 
3.655(a)- (b) (1999).

3. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  The RO should 
readjudicate the issue of entitlement 
to an increased rating for gastritis.  
If any benefit for which a notice of 
disagreement has been received remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












